UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                 No. 02-1559



JEFFREY E. JOHNSON,

                                                  Plaintiff - Appellant,

             versus


METROPOLITAN       WASHINGTON   AIRPORTS   AUTHORITY
(MWAA),

                                                   Defendant - Appellee,

             and


JAMES WILDING, CEO; ELMER HUNT TIPPETT, JR.,
Vice   President  for   Public  Safety;   ARL
WILLIAMS, Vice President for Human Resources;
LEO J. ROSSITER, Chief of Police; MICHAEL
CZLONKA, Deputy Police Chief support Services
Bureau,

                                                              Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-01-1614-A)


Submitted:    November 21, 2002              Decided:   November 27, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Jeffrey E. Johnson, Appellant Pro Se. Morris Kletzkin, Mark David
Crawford, FRIEDLANDER, MISLER, SLOAN, KLETZKIN & OCHSMAN, P.L.L.C.,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      Jeffrey E. Johnson filed a complaint alleging employment

discrimination in his termination as a police planner for the

Metropolitan Washington Airports Authority (MWAA) and in MWAA’s

failure to hire him for other positions.             The district court

conducted a hearing and granted summary judgment in favor of MWAA

for the reasons stated from the bench.        Johnson appeals.     We have

reviewed the record and the district court’s statements from the

bench.   The court properly found that, even if Johnson could make

a prima facie showing of discriminatory treatment, MWAA showed

legitimate, non-discriminatory reasons for the adverse employment

actions and that Johnson failed to show that the reasons were

pretextual.     Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

133, 137-39 (2000). Accordingly, we affirm on the reasoning of the

district court as stated at the hearing on January 4, 2002.              See

Johnson v. Metropolitan Washington Airports Authority, No. CA-01-

1614-A (E.D. Va. filed April 19, 2002 & entered April 24, 2002).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                    3